DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species XII in the reply filed on September 8, 2021 is acknowledged.
Claims 4 and 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2021.
Drawings
The drawings are objected to because 14e should be changed to 14c in Fig. 4 (see paragraph 0031).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 3, line 6, “a upper” should be changed to --an upper--.
On page 5, line 11, “side of” should be changed to --side in--.
On page 6, line 24, “is penetrated by” should be changed to --penetrates--.
On page 6, line 24, “a locking” should be changed to --locking--.
On page 7, line 4, “combination” should be changed to --a combination--.
On page 7, line 32, “is may” should be changed to --may--.

On page 14, line 6, “tether” should be changed to --a tether--.
On page 22, line 14, “portion.” should be changed to --portion 78.--.
On page 22, line 16, “a rear” should be changed to --the rear--.
On page 23, line 31, “penetrated by” should be changed to --which penetrates--.
On page 24, line 9, “is penetrated by” should be changed to --penetrates--.
On page 28, line 28, “is penetrated by” should be changed to --penetrates--.
On page 31, line 13, “is penetrated by” should be changed to --penetrates--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, “a upper” should be changed to --an upper--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In line 3, “side of” should be changed to --side in--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In line 16, “a locking” should be changed to --locking--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 1-3, 5, 13 and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 encompasses a human organism (i.e., “a knee of a seated occupant” in line 3 and “the knee of the occupant” in line 5).
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 13 of “a locking member which includes a shaft portion which is penetrated by the first overlapping portion and the tip side part” does not accurately describe applicant’s invention because the shaft portion 81c is not penetrated by the first overlapping portion 60 and the tip side part 61. This rejection could be overcome by changing “is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2004/0245750 A1) in view of Matsuda et al. (US 8,430,423 B2). Takimoto teaches the claimed invention except for the joining unit/breakable tape material. Matsuda teaches a joining unit/breakable tape material 33. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an invention as taught by Takimoto with a joining unit/breakable tape material as taught by Matsuda “so as to maintain the shape of the bending portion” (column 4, lines 13-16). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2004/0245750 A1) in view of Matsuda et al. (US 8,430,423 B2) as applied to claim 1 above, and further in view of Abe (US 2015/0197210 A1). Takimoto does not teach that a center of a mounting portion is displaced to one side in a left-right direction from a center line of a knee receiving portion. Abe teaches a knee protection airbag device wherein a center of a mounting portion is displaced to one side in a left-right direction from a center line of a knee receiving portion (Figs. 1, 5, 7a, 9-13a, 14a and 17). It would have been obvious before the effective filing .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2004/0245750 A1) in view of Matsuda et al. (US 8,430,423 B2) as applied to claim 1 above, and further in view of Mori et al. (US 8,727,373 B2). Matsuda does not teach that a plurality of tape materials are wrapped around a folded portion. Mori teaches a plurality of tape materials 222 wrapped around a folded portion. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an invention based on a combination of the teachings of Takimoto and Matsuda, as set forth above, with a plurality of tape materials wrapped around a folded portion, according to the known technique taught by Mori, in order to use a minimal amount of tape material(s) to secure the folded portion at both ends. Furthermore, the recitation of additional tape material(s) does not patentably distinguish the claimed invention from the cited prior art, since .
With respect to the above rejections, all the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KEITH J FRISBY/             Primary Examiner, Art Unit 3616